Order filed December 9,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00319-CV 
                                                    __________
 
                               MONIKA
ROSE WELCH, Appellant
 
                                                             V.
 
                          CHRISTOPHER
PAUL WELCH, Appellee

 
                                  On
Appeal from the County Court at Law
                                                           Brown
County, Texas
                                                 Trial
Court Cause No. DV1004108
 

 
                                                                     O
R D E R
 
            Appellee,
Christopher Paul Welch, has filed a motion for stay of proceedings.  Appellee
filed for divorce and obtained a no-answer default judgment after appellant was
served in North Carolina.  Appellee has since been deployed and requests that
this appeal be stayed until June 2011 pursuant to 50 App. U.S.C. § 522 of the
Servicemembers Civil Relief Act.  Section 522 does not apply in this appeal
because it authorizes a stay “before final judgment” only and because
appellee’s inability to appear does not affect this appeal.  
The
motion is denied.
 
December 9, 2010                                                                               PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.